DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  It is unclear in claim 1, whether the first set of R1, R2, R3, R4, R5, R6, R7 and R8 in lines 17-21, is a set of genera that is further limited by a Markush group containing further limiting sets of species in lines 22-27; lines 28-33; lines 34-39; lines 40-45; lines 46-52; and lines 53-59; or is an additional member of the same Markush group.  For the purposes of examination, the second interpretation is used in accordance with the broadest reasonable interpretation.  Clarification with relevant citation(s) from the specification are required. 
Claims 2-6 depend on and include the subject matter of claim 1, without providing a solution to the indefinite issue described above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 ,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0205646) in view of Ozawa (JPO English translation of JP 2001-183522).
Regarding claim 1, Cho teaches a polarizing film (upper polarizing plate [0041], 101 [0054]) with a pressure-sensitive adhesive layer (polarizing film having the adhesive layer formed thereon was used as an upper polarizing plate, Example 1-1 [0041], pressure-sensitive adhesive [0040]) comprising: a polarizer (polarizing film [0041]); and a pressure-sensitive adhesive layer ([0040]) on one side of the polarizer (polarizing film having the adhesive layer formed thereon [0041]), wherein the polarizer and the pressure-sensitive adhesive layer are directly laminated (surface of polarizing film was coated with the adhesive layer composition [0041]) such that a distance between the polarizer and the pressure-sensitive adhesive layer is about 0 µm which is within the claimed range of 25 µm or less, wherein the pressure-sensitive adhesive layer (Example 1-1 [0040], dye-containing adhesive layer [0026]), has an absorption peak in a wavelength band in a range of 560 to 610 nm ([0028], Example 1-1, Fig. 3B) which overlaps the claimed range of 580 to 610 nm.  Cho teaches that the pressure-sensitive adhesive layer contains a compound that is a squarylium compound (squarine-based dye [0028]) which provides the absorption peak in a wavelength band in a range of 560 to 610 nm ([0028]), but is silent regarding a chemical formula of the squarylium compound.
However, Ozawa teaches that a squarylium compound ([0013]) having an absorption peak in a wavelength band of 580 to 600 nm (to effectively cut out the neon emission in the vicinity of 580 to 600 nm [0013]) that is within the claimed range of 580 to 610 nm, is a compound represented by the following general formula (I) ([0010] shown below), which, due to the conjugated pi-electron system with the oxygen atoms being more electronegative than the nitrogen atoms, inherently exists at least in part, as the resonance structure which is the compound X of Applicant that is represented by the general formula (I) of Applicant.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
= 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Ozawa teaches that the compound represented by the general formula (I) shown above, is a symmetrical squarylium compound, where the left and right substituted pyrrole rings are the same ([0007]), and R2 = CH3 = an alkyl group having 1 carbon atom (1B [0010] shown above, lower right), such that R1 of Applicant = R3 of Applicant = R5 of Applicant = R7 of Applicant = an alkyl group having 1 carbon atom (1B [0010]), R2 of Applicant = R6 of Applicant = R4 of Applicant = R8 of Applicant = a hydrogen atom (1B [0010]), and provides a very effective 580-600 nm bandwidth filter (to effectively cut out the neon emission in the vicinity of 580 to 600 nm [0013]).
In the alternative, while Ozawa may not explicitly teach that the compound represented by the general formula (I) of Ozawa converts at least in part, to the resonance structure that is the compound X of Applicant as represented by the general formula (I) of Applicant, since the compound of Ozawa has the conjugated pi-electron system with the oxygen atoms being more electronegative than the nitrogen atoms, and different resonance structures have slightly different absorption peak wavelength bands, it would have been obvious to one of ordinary skill in the art at the time, to have provided conditions in which the resonance structure that is the compound X of Applicant, as represented by the general formula (I) of Applicant, is favored, in order to fine-tune the absorption peak wavelength band.
Accordingly, since Cho is silent regarding a chemical formula of the squarylium compound, it would have been necessary and hence obvious to have looked to the prior art for a suitable one.  Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the compound X of Applicant as represented by the general formula (I) of Applicant, as the squarylium compound contained in the pressure-sensitive adhesive layer of the polarizing film with a pressure-sensitive adhesive layer of Cho, in order to obtain a very effective and selective 580-600 nm bandwidth filter, as taught by Ozawa.
	Regarding claim 3, Cho teaches that the polarizer and the pressure-sensitive adhesive layer are directly laminated (surface of polarizing film was coated with the adhesive layer composition [0041]).
	Regarding claim 5, Cho teaches that the pressure-sensitive adhesive layer has a thickness of 25 µm ([0033]).
	Regarding claim 6, Cho teaches an image display apparatus (liquid crystal display [0041]) comprising the polarizing film with a pressure-sensitive adhesive layer ([0041]).
Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ozawa as applied to claims 1, 3, 5-6 above, and further in view of Yoshimi, JP 2009-098653 A (US 2010/0202051 is used here) which is prior art cited in Applicant’s specification ([0076]), or Trapani (US 6,630,970).
Cho, as modified by Ozawa, teaches the polarizing film with a pressure-sensitive adhesive layer, comprising the polarizer, as described above.  
Although Cho is silent regarding a material or an oxygen permeability of the polarizer, a notoriously well-known and conventional polarizer is a polyvinyl alcohol-based polarizer, as evidenced by Yoshimi. 
Yoshimi teaches that a conventional polarizer is a polyvinyl alcohol-based polarizer (polyvinyl alcohol film [0036]) which is expected to have an oxygen permeability that is within a range of 1 [cm3/(m2.24 h.atm)] or less, as disclosed in Applicant’s specification ([0075], JP 2009-098653 A [0076]).  A low oxygen permeability is desirable for barrier protection against oxidative degradation.
Accordingly, since Cho is silent regarding a material of the polarizer, it would have been necessary and hence obvious to have looked to the prior art for a suitable one.  Therefore, it would have obvious to one of ordinary skill in the art at the time, to have provided a conventional polyvinyl-based polarizer as the polarizer of the polarizing film with a pressure-sensitive adhesive layer of Cho, as taught by Yoshimi, which is expected to have a low oxygen permeability within a range of 1 [cm3/(m2.24 h.atm)] or less, as disclosed in Applicant’s specification, in order to obtain the desired barrier protection against oxidative degradation.
In the alternative, Cho is silent regarding a material and an oxygen permeability of the polarizer. 
However, Trapani teaches that a conventional polarizer is a polyvinyl alcohol-based polarizer (K-type polarizer … based on molecularly oriented polyvinyl alcohol, col 2, lines 40-50) is provided with an oxygen permeability that is within a range of 1 [cm3/(m2.24 h.atm)] or less (ml/m2/day, col 7, lines 1-15, where 1 atm is the standard atmospheric pressure), for the purpose of providing the desired barrier protection (col 7, lines 1-5) against oxidative degradation.
Accordingly, since Cho is silent regarding a material and oxygen permeability of the polarizer, it would have been necessary and hence obvious to have looked to the prior art for a suitable one.  Therefore, it would have obvious to one of ordinary skill in the art at the time, to have provided a polyvinyl alcohol-based polarizer as the polarizer of the polarizing film with a pressure-sensitive adhesive layer of Cho, where the polyvinyl alcohol-based polarizer has a low oxygen permeability that is 1 [cm3/(m2.24 h.atm)] or less, in order to obtain the desired barrier protection against oxidative degradation, as taught by Trapani.










	
Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782